       Case 2:18-cv-01625-TSZ Document 19 Filed 02/05/19 Page 1 of 2



 1   Nicholas Ranallo, Attorney at Law
     2443 Fillmore St., #380-7508
 2
     San Francisco, CA 94115-1814
 3   nick@ranallolawoffice.com
     P: (831) 607-9229
 4   F: (831) 533-5073
 5
     Isaac Rabicoff
 6   Kenneth Matuszewski
     RABICOFF LAW LLC
 7   73 W Monroe St
     Chicago, IL 60603
 8
     773-669-4590
 9   isaac@rabilaw.com
     kenneth@rabilaw.com
10
     Attorneys for Plaintiff
11
     Rondevoo Technologies, LLC
12
                            UNITED STATES DISTRICT COURT
13                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                  SEATTLE DIVISION
14
15   Rondevoo Technologies, LLC, a California   Case Number: 2:18-cv-01625-TSZ
     Limited Liability Company
16
                  Plaintiff,                    PLAINTIFF RONDEVOO
17                                              TECHNOLOGIES, LLC’S REVISED
           vs.
18                                              CERTIFICATION AND NOTICE OF
     HTC America, Inc., a Washington            INTERESTED PERSONS AND
19   Corporation                                CORPORATE DISCLOSURE
                                                STATEMENT
20                Defendant.
21
22
23
24
25
26
27
28
                                                1
        Case 2:18-cv-01625-TSZ Document 19 Filed 02/05/19 Page 2 of 2



 1          Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and Magistrate
 2   Judges of the Court to evaluate possible disqualification or recusal, the undersigned counsel for
 3
     Rondevoo Technologies, LLC, a private non-governmental property, certifies that:
 4
            1. Red Dragon Innovations, LLC is the parent corporation and the sole member of
 5
                 Rondevoo Technologies, LLC.
 6
            2.   Red Dragon Innovations is managed and owned by ALY Ventures, LLC and 2s
 7
                 Ventures, LLC.
 8
 9
10   Dated: February 5, 2019                             Respectfully submitted,

11                                                       /s/ Nicholas Ranallo
                                                         Nicholas Ranallo, Attorney at Law
12                                                       2443 Fillmore St., #380-7508
                                                         San Francisco, CA 94115-1814
13                                                       nick@ranallolawoffice.com
14                                                       P: (831) 607-9229
                                                         F: (831) 533-5073
15
                                                         /s/ Isaac Rabicoff
16                                                       Isaac Rabicoff

17                                                       /s/ Kenneth Matuszewski
                                                         Kenneth Matuszewski
18                                                       RABICOFF LAW LLC
19                                                       73 W Monroe St
                                                         Chicago, IL 60603
20                                                       773-669-4590
                                                         isaac@rabilaw.com
21                                                       kenneth@rabilaw.com

22                                                       Counsel for Plaintiff, Rondevoo Technologies,
                                                         LLC
23
24
25
26
27
28                                                   2
                           PLAINTIFF RONDEVOO TECHNOLOGIES, LLC’S CORPORATE
                                         DISCLOSURE STATEMENT
